Citation Nr: 1040892	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability 
(characterized as degenerative disc disease with spondylosis of 
the lumbosacral spine).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left heel disability.

4.  Entitlement to service connection for a sciatic nerve 
disability, including as secondary to a low back disability.

5.  Entitlement to service connection for a disability manifested 
by blackout spells, including as secondary to a low back 
disability.

6.  Entitlement to service connection for vertigo, including as 
secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that new and 
material evidence had not been received sufficient to reopen the 
Veteran's previously denied claim of service connection for a low 
back disability (characterized as degenerative disc disease with 
spondylosis of the lumbosacral spine) and also denied the 
Veteran's claims of service connection for a disability 
manifested by blackout spells, for a sciatic nerve disability, 
and for vertigo, each including as secondary to a low back 
disability.  This matter also is on appeal of a July 2008 rating 
decision in which the RO denied the Veteran's claims of service 
connection for bilateral hearing loss and for a left heel 
disability.

The Board observes that, in March 1973, the Board denied the 
Veteran's claim of service connection for a low back disability.  
The Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for a low 
back disability is as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In March 1973, the Board denied the Veteran's claim of 
service connection for a low back disability; this decision was 
not appealed and it became final.

3.  The evidence received since March 1973 does not relate to an 
unestablished fact necessary to substantiate the claim of service 
connection for a low back disability.

4.  The competent medical evidence shows that the Veteran's 
current bilateral hearing loss is not related to active service.

5.  The competent medical evidence shows that the Veteran does 
not experience any current left heel disability, sciatic nerve 
disability, disability manifested by blackout spells, or vertigo 
which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The March 1973 Board decision, which denied the Veteran's 
service connection claim for a low back disability, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 
(2010).

2.  Evidence received since the March 1973 Board decision in 
support of the claim of service connection for a low back 
disability is not new and material; accordingly, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was not incurred in active service nor 
may bilateral sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2010).

4.  A left heel disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

5.  A sciatic nerve disability was not incurred in active service 
and was not caused or aggravated by a low back disability.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

6.  A disability manifested by blackout spells was not incurred 
in active service and was not caused or aggravated by a low back 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2010).

7.  Vertigo was not incurred in active service and was not caused 
or aggravated by a low back disability.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
June 2006 and in March and May 2008.  The June 2006 VCAA notice 
letter was provided prior to the March 2007 rating decision which 
declined to reopen the Veteran's previously denied service 
connection claim for a low back disability and also denied the 
Veteran's service connection claims for a sciatic nerve 
disability, a disability manifested by blackout spells, and for 
vertigo; thus, this notice was timely.  The March and May 2008 
VCAA notice letters also were provided prior to the July 2008 
rating decision which denied the Veteran's service connection 
claims for bilateral hearing loss and for a left heel disability; 
thus, this notice also was timely.  All of the VCAA notice 
provided to the Veteran and his service representative in this 
case contained notice of the Dingess requirements.  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  As the Veteran's previously denied service connection 
claim for a low back disability is not being reopened, and as his 
remaining service connection claims are being denied in this 
decision, no new disability rating or effective date for an award 
of benefits will be assigned.  Accordingly, any defect with 
respect to the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess, 
19 Vet. App. at 473.

The June 2006 VCAA notice letter also defined new and material 
evidence, advised the Veteran of the reasons for the prior denial 
of the claim of service connection for a low back disability, and 
noted the evidence needed to substantiate the underlying claim of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will be 
explained below, new and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claim for a low back disability.  There also is no evidence, 
other than the Veteran's statements, which indicates that a left 
heel disability, a sciatic nerve disability, a disability 
manifested by blackout spells, or vertigo may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of any of these disabilities as they require medical expertise to 
diagnose.  Thus, examinations are not required.  The Veteran also 
has been provided with VA examinations which address the 
contended causal relationship between bilateral hearing loss and 
active service.  As VA has fulfilled the duty to notify and 
assist to the extent possible, the Board can consider the merits 
of this appeal without prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New & Material Evidence

In March 1973, the Board denied the Veteran's claim of service 
connection for a low back disability.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  This 
decision was issued to the Veteran in March 1973.  He did not 
appeal the March 1973 Board decision and it became final.

The claim of service connection for a low back disability may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen this claim on a VA Form 21-526 which was 
date-stamped as received by the RO on May 23, 2006.  New and 
material evidence is defined by regulation.  See 38 C.F.R. 
§ 3.156(a) (2010).  As relevant to this appeal, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of 
service connection for a low back disability, the evidence before 
VA at the time of the prior final Board decision in March 1973 
consisted of the Veteran's service treatment records.  The Board 
noted in this decision that no abnormalities of the back were 
noted at the Veteran's enlistment physical examination and he was 
seen on several occasions during active service for complaints of 
back pain.  The Board also noted that the Veteran subsequently 
was diagnosed as having spondylolysis and spondylolisthesis and 
received a medical discharge for spondylolisthesis, L5, S1, with 
spondylolysis in September 1960.  The Board concluded that, 
because spondylolysis was a congenital defect, it clearly existed 
prior to service and was not considered a disease or injury 
within the meaning of applicable laws and regulations governing 
VA benefits.  The Board also concluded that, although 
spondylolisthesis is an acquired disorder and is not congenital, 
in light of the short time span between the Veteran's entry on to 
active service and the onset of pain, the absence of any in-
service back trauma, and the pre-existing back disability, the 
Veteran's spondylolisthesis also existed prior to service and was 
not aggravated by service.  Thus, the claim was denied.

The newly submitted evidence includes post-service VA and private 
treatment records and the Veteran's lay statements.  He has 
contended that new and material evidence has been submitted 
sufficient to reopen his previously denied service connection 
claim for a low back disability.  

The newly submitted medical evidence shows that, on private 
outpatient treatment in February 1995, the Veteran's complaints 
included back pain.  He reported that he had been unable to work 
since an motor vehicle accident in November 1994.  The private 
examiner stated that he was not sure what was causing the 
Veteran's problems.  This examiner suspected that the Veteran had 
sustained a soft tissue injury to his back from his motor vehicle 
accident.

VA x-rays of the Veteran's lumbosacral spine in July 2006 showed 
degenerative disc disease at L5/S1, a bilateral pars defect 
compatible with spondylolysis at L5-S1 level, and degenerative 
spurring noted throughout the entire spine.  The impressions were 
spondylolysis of the L5/S1 level and degenerative disc disease at 
L5/S1.

On VA outpatient treatment in August 2006, no relevant complaints 
were noted.  The assessment included chronic low back pain.

With respect to the Veteran's application to reopen a claim of 
service connection for a low back disability, the Board notes 
that the evidence which was of record in March 1973 showed that, 
although the Veteran had been diagnosed as having spondylolysis, 
this was a congenital defect which existed prior to service and 
was not a disability for VA compensation purposes.  The evidence 
which was of record in March 1973 also showed that, although the 
Veteran also had been diagnosed as having spondylolisthesis, this 
disability also existed prior to service and had not been 
aggravated by service.  The newly submitted evidence shows that 
the Veteran continues to experience a low back disability.  None 
of the newly submitted evidence indicates that the Veteran's 
current low back disability is related to active service, 
however.  The Veteran also did not report any in-service history 
of a low back disability to the private physician who saw him 
repeatedly for complaints of low back pain in 1995 and 1996 
following a post-service motor vehicle accident in November 1994.  
Further, with the exception of private outpatient treatment in 
1995 and 1996 and VA outpatient treatment in August 2006, there 
is no indication that the Veteran has been treated for a low back 
disability at any time since March 1973.  The Veteran himself 
testified that he had been unable to see a physician for many 
years following active service because he could not afford to do 
so.  In summary, the Board finds that, although the evidence 
submitted since March 1973 is new, in that it has not been 
submitted previously to agency adjudicators, it is cumulative or 
redundant of the evidence at the time of the prior decision 
showing that the Veteran's low back disability was not related to 
active service.  Thus, the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating it.  Because new and material evidence has not 
been received, the Board finds that the previously denied claim 
of service connection for a low back disability is not reopened.

Service Connection

The Veteran contends that he incurred a left heel disability, a 
sciatic nerve disability, a disability manifested by blackout 
spells, and vertigo during active service.  He also contends that 
he continued to experience symptomatology from each of these 
disabilities continuously since service.  He alternatively 
contends that a low back disability caused or aggravated his 
sciatic nerve disability, a disability manifested by blackout 
spells, and vertigo.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral hearing 
loss.  The Veteran's available service treatment records show 
that his hearing was 15/15 (or within normal limits) bilaterally 
on whispered voice testing at his enlistment physical examination 
in May 1960.  He was not treated for any complaints of bilateral 
hearing loss during active service.  At the Veteran's separation 
physical examination in August 1960, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
5
LEFT
30
20
20
X
30

The in-service examiner listed partial deafness in the left ear, 
not elsewhere classified, cause unknown in the summary of defects 
and diagnoses.   The Board observes that, although the Veteran 
was diagnosed as having partial deafness in the left ear at his 
separation physical examination, his pure tone thresholds at his 
separation from active service are not considered impaired 
hearing for VA compensation purposes.  See 38 C.F.R. § 3.385 
(2010).  

It appears that, following service separation in September 1960, 
the Veteran was not treated for bilateral hearing loss until 
April 2008, or more than 48 years later, when he reported for VA 
examination and complained of hearing loss which had lasted for 
46 years.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
There is no competent evidence, to include a medical nexus, 
demonstrating that the Veteran experienced bilateral hearing loss 
during active service or within the first post-service year 
(i.e., by September 1961) such that service connection for 
bilateral sensorineural hearing loss is warranted on a 
presumptive service connection basis.  Although the Veteran 
subsequently reported experiencing hearing loss for 46 years at 
his VA examination in April 2008, this suggests that the earliest 
date when he experienced hearing loss was in approximately 1962, 
more than 1 year after his service separation.  See 38 C.F.R. 
§§ 3.307, 3.309. 

The post-service medical evidence shows that, although the 
Veteran currently experiences bilateral hearing loss, it is not 
related to active service.  On VA examination in April 2008, he 
complained of difficulty understanding speech.  He reported in-
service exposure to M90 tank guns and loud noise.  He did not use 
any hearing protection during his 3 months of active service 
which consisted of basic training only.  The Veteran also 
reported that, following service separation, he worked as a 
repairman for 12 years without hearing protection and was self-
employed for 20 years without hearing protection.  He reported 
further that he used power tools without hearing protection.  
Physical examination showed normal auricles and external ears 
bilaterally.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
85
85
100
LEFT
80
90
100
100
105

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and 100 percent in the left ear.  The 
VA examiner opined that, due to the Veteran's brief time spent in 
training and the severity of his current hearing loss, it was not 
likely that his bilateral hearing loss was related to in-service 
noise exposure.  The diagnosis was moderate to profound 
sensorineural hearing loss bilaterally.  

In this case, the only competent medical evidence is contained in 
the April 2008 VA examination report.  At that time, the VA 
examiner provided a competent and comprehensive medical opinion 
which concluded that the Veteran's current bilateral hearing loss 
was not related to active service because of the brief time he 
spent in service and the severity of his current hearing loss.  
This VA examiner also provided detailed information regarding the 
impact of the Veteran's bilateral hearing loss on his daily 
functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
The Veteran has not identified or submitted any competent 
evidence demonstrating that his bilateral hearing loss is related 
to active service.  As noted, the Veteran's hearing loss noted at 
his discharge from active service is not considered impaired 
hearing for VA purposes.  In summary, the Board finds that 
service connection for bilateral hearing loss is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a left 
heel disability, and for a sciatic nerve disability, a disability 
manifested by blackout spells, and for vertigo, each including as 
secondary to a low back disability.  As noted above, new and 
material evidence has not been received sufficient to reopen the 
previously denied claim of service connection for a low back 
disability; accordingly, service connection still is not in 
effect for a low back disability.  Despite the Veteran's lay 
statements and Board hearing testimony to the contrary, there is 
no indication in his available service treatment records that he 
was treated for a left heel disability, a sciatic nerve 
disability, or for vertigo at any time during his 3 months of 
active service between May and September 1960.  Although the 
Board acknowledges that the Veteran complained once during active 
service in September 1960, just prior to his discharge from 
active service, that he had passed out the day before, no 
residuals from this episode were noted on physical examination.  
There also were no further reports of any blackout spells during 
the Veteran's brief period of active service.  Thus, it appears 
that no chronic disability was diagnosed as a result of his one 
episode of passing out during service.  Clinical evaluation was 
completely normal at his separation physical examination, with 
the exception of spondylolisthesis and partial deafness in the 
left ear.  The Veteran's post-service VA and private treatment 
records show no complaints of or diagnosis for a left heel 
disability or for a sciatic nerve disability, a disability 
manifested by blackout spells, or for vertigo, each including as 
due to a low back disability.  The Board finds it significant 
that, although the Veteran has asserted that his low back 
disability caused him to experience a sciatic nerve disability, 
blackout spells, and vertigo, and although he was treated for low 
back pain in 1995 and 1996 following an motor vehicle accident in 
November 1994 and was treated for low back pain again in May 
2006, he did not report any history of a sciatic nerve 
disability, a disability manifested by blackout spells, or 
vertigo to any of the post-service VA and private treating 
physicians who treated his low back pain.  The Veteran also did 
not report any history of left heel pain when he was seen by 
orthopedic examiners to treat his low back pain several decades 
following his service separation.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which shows that he experiences any 
current left heel disability which could be attributed to active 
service.  Nor has he identified or submitted any competent 
evidence which shows that he experiences any current sciatic 
nerve disability, disability due to blackout spells, or vertigo 
which could be attributed to active service or any incident of 
such service, to include his claimed low back disability.  Absent 
such evidence, the Board finds that service connection for a left 
heel disability and for a sciatic nerve disability, a disability 
manifested by blackout spells, and for vertigo is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of 
evidence differs from weight and credibility.  Competency is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of bilateral hearing loss, a left heel 
disability, a sciatic nerve disability, a disability manifested 
by blackout spells, and vertigo have been continuous since 
service.  He asserts that he continued to experience symptoms of 
each of these disabilities after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of any of these disabilities after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of each of his claimed disabilities since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorders began in service, in the more contemporaneous medical 
history he gave at the service separation examination, he denied 
any relevant medical history or complaints of relevant symptoms.  
Specifically, the service separation examination report reflects 
that the Veteran was examined and, with the exception of a 
congenital back disability and partial deafness in the left ear, 
he was found to be clinically normal.  (As noted elsewhere, the 
Veteran's left ear hearing loss noted at service separation is 
not considered impaired hearing for VA compensation purposes.)  
The Veteran's in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).

The post-service medical evidence does not reflect complaints or 
treatment related to any of the claimed disabilities for several 
decades following active service.  Indeed, the Veteran's post-
service medical records are completely silent for any complaints 
of or treatment for a left heel disability, a sciatic nerve 
disability, a disability manifested by blackout spells, or for 
vertigo.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1960) and initial reported 
symptoms related to bilateral hearing loss in approximately 2008 
(a 48-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including low 
back problems (1995 and 2006).  Significantly, during that 
treatment, when he specifically complained of low back problems, 
he never reported complaints related to any of his other claimed 
disabilities.  The Board also finds it significant that the 
Veteran did not report any history of a sciatic nerve disability, 
a disability manifested by blackout spells, or vertigo when he 
was seen for treatment of low back problems as he subsequently 
asserted that each of these disabilities was due to his low back 
disability.  When the Veteran sought to establish medical care 
with VA after service in June 2006, he did not report the onset 
of any of these claimed disabilities during or soon after service 
or even indicate that the symptoms were of longstanding duration.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  He 
did not claim that symptoms of any of his claimed disabilities 
began in or soon after service until he filed his current VA 
disability compensation claims.  Such statements made for VA 
disability compensation purposes are of lesser probative value 
than his previous more contemporaneous in-service histories and 
his previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (finding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a low back 
disability (characterized as degenerative disc disease with 
spondylosis of the lumbosacral spine) is not reopened.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a left heel disability is 
denied.

Entitlement to service connection for a sciatic nerve disability, 
including as secondary to a low back disability, is denied.

Entitlement to service connection for a disability manifested by 
blackout spells, including as secondary to a low back disability, 
is denied.

Entitlement to service connection for vertigo, including as 
secondary to a low back disability, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


